TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 10, 2014



                                     NO. 03-14-00550-CV


                                Walter Lee Hall, Jr., Appellant

                                                v.

         U.S. Bank National Association, as Trustee, on behalf of the Holders of the
          Asset Backed Pass-Through Certificates, Series NC 2005-HE4, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 23, 2014. The parties have

filed an agreed motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.